DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 01/15/2021 has been entered. Claims 1-10 remain pending in the application. Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed 10/20/2021.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 5 are rejected under 35 U.S.C. 102a(1) as being anticipated by Jun Takada (U.S PG-Pub: (US 20150249824 A1), hereinafter Takada.
Regarding claim 1, Takada teaches: An image compression method (FIG. 2 is a flowchart showing the flow of a process executed by the video signal encoding device in FIG .1);	comprising: receiving, by a tile division generator (13), an input image; (FIG. 1, ¶ [0045]: The signal input device 11 is a device for inputting a video signal); 
by the tile division generator (13), determining whether the input image corresponds to a partial updated region (FIG. 1, ¶ [0056]: The updated region detecting unit 131 compares pixel values between the frames, and detects a region where there is a change in pixel value, namely, an updated region); 
and whether the partial updated region coincides with one tile or a combination of tiles (132) of a current frame and generating a determination result (133) (FIG. 1,  ¶ [0056]: Moreover, the updated region detecting unit 131 notifies coordinate information of the updated region to the updated region encoding unit 132 and the retransmission candidate tile extracting unit 134; ¶ [0057]: Moreover, the updated region encoding unit 132 finds a tile which overlaps the updated region; ¶ [0060]: The retransmission candidate tile extracting unit 134 refers to the updated tile memory 123 and the tile quality memory 124, and extracts a tile which does not correspond to the updated tile); 
and by the tile division generator (13), determining whether to re-perform tile division (123) and compressing and encoding (132) one portion of the current frame according to the determination result (FIG. 1, ¶ [0050]: The updated tile memory 123 divides a frame into tiles and, for each of the tiles as a result of the division, holds data showing whether or not a difference is detected between a previous frame and a current frame. A tile in which a difference is detected is referred to as an updated tile; ¶ [0057]: When the coordinate information of the updated region is notified by the updated region detecting unit 131, the updated region encoding unit 132 retrieves pixel data at the notified coordinates from the encodes the pixel data; ¶ [0060] The retransmission candidate tile extracting unit 134 refers to the updated tile memory 123 and the tile quality memory 124, and extracts a tile which does not correspond to the updated tile; ¶ [0063] The intra update unit 137 sequentially encodes the retransmission tiles notified by the character-likelihood-order tile extracting unit 136 with a parameter of higher quality than a predetermined quality (i.e., with an intra update quality)).
Regarding claim 2, Takada teaches: further comprising: in response to the input image corresponding to the partial updated region and the partial updated region coinciding with the tile or the combination of tiles of the current frame (FIG. 1, ¶ [0056]: The updated region detecting unit 131 compares pixel values between the frames, and detects a region where there is a change in pixel value, namely, an updated region. ¶ [0057]: Moreover, the updated region encoding unit 132 finds a tile which overlaps the updated region, and notifies the coordinates of the tile to the updated tile recording unit 133), 
by a encoder (132), compressing and encoding the input image corresponding to the partial updated region to generate image data (133) corresponding to the partial updated region (FIG.1,  ¶ [0057]: When the coordinate information of the updated region is notified by the updated region detecting unit 131, the updated region encoding unit 132 retrieves pixel data at the notified coordinates from the current frame memory 122, encodes the pixel data, and outputs the result to the code output device 14); 
and storing the image data corresponding to the partial updated region into a frame buffer (Fig (1), ¶ [0059]: the updated tile recording unit 133 rewrites data of the corresponding tile stored
Regarding claim 5, Takada teaches: The image compression as claimed in claim 1, further comprising: in response to the input image corresponding to a complete image (¶ [0004]: “…According to this first related technique, in a case where an updated region in an image is only a partial region, the need for encoding and transmitting the whole image is eliminated…”; when the updated region is the whole frame, the updated region represents a complete image); 
by the tile division generator, setting size of the tile to be the same as size of the complete image (FIG. 1 ¶ [0059]: “Upon notification of the coordinate information of the updated tile by the updated region encoding unit 132, the updated tile recording unit 133 rewrites data of the corresponding tile stored in the updated tile memory 123 to change the tile to the updated state…”; when the updated region is a whole frame, the new tile would be same size as the image); 
by an encoder (132), compressing and encoding the complete image to obtain image data corresponding to a next frame (FIG.1,  ¶ [0057]: When the coordinate information of the updated region is notified by the updated region detecting unit 131, the updated region encoding unit 132 retrieves pixel data at the notified coordinates from the current frame memory 122, encodes the pixel data, and outputs the result to the code output device 14); 	and storing the image data corresponding to a next frame into a frame buffer (Fig (1), ¶ [0059]: the updated tile recording unit 133 rewrites data of the corresponding tile stored in the updated tile memory 123 to change the tile to the updated state).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Takada (U.S PG-Pub: (US 20150249824 A1) in view of Dileep Marchya et al. (U.S PG-Pub: (US 20170105023 A1), hereinafter Marchya).
Regarding claim 3, Takada teaches: The image compression as claimed in claim 2, further comprising: by the tile division generator(13), obtaining location information corresponding to a non-updated region according to location information corresponding to the partial updated region (134) to output a partial updating signal to a decoder (FIG. 1, ¶ [0032]: a retransmission candidate tile extracting unit extracting from within a screen a tile which does not belong to the updated region in a current frame, the tile being a partial region transmitted after encoded with a quality equal to or less than a first quality; ¶ [0056]: Moreover, the updated region detecting unit 131 notifies coordinate information of the updated region to the updated region encoding unit 132 and the retransmission candidate tile extracting unit 134; ¶ [0060]: The extracted tile is notified as a retransmission candidate tile to the character likelihood estimating unit 135). 
Takada does not specifically teach: by the decoder, accessing image information corresponding to the non-updated region from the frame buffer according to the partial updating signal; storing the image information corresponding to the non-updated region into the 8 frame buffer; and by the decoder, outputting a next frame according to the image data corresponding to the partial updated region and the image information corresponding to the non-updated region.
However, in a related field, Marchya teaches: by the decoder (30), accessing image information corresponding to the non-updated region from the frame buffer (82) according to the partial updating signal (Fig. 1, and Fig. 12 ¶ [0128]: processing unit 85 of display device 32 within video decoder 30 receiving both the identified updated region and the decoded video data of the current frame (600)); 
storing the image information corresponding to the non-updated region into the frame buffer (Fig. 12, ¶ [0128]: “…and storing the updated region in buffer 86 (602). Display processing unit 88 then receives the stored updated region and decoded video data (604), and updates decoded video data of the current frame corresponding to the updated region (606) and does not update decoded video data of the current frame not corresponding to the updated region”); 
and by the decoder (30), outputting a next frame according to the image data corresponding to the partial updated region and the image information corresponding to the non-updated region (FIG. 12 ¶ [00128]: Display processing unit 88 then displays both the updated decoded video data of the current frame corresponding to the updated region, and decoded video data of the current frame corresponding to a region of the frame that is not updated (610)). 
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Takada to incorporate the teachings of Marchya by including: by the decoder, accessing image information corresponding to the non-updated region from the frame buffer according to the partial updating signal; storing the image information corresponding to the non-updated region into the 8 frame buffer; and by the decoder, outputting a next frame according to the image data corresponding to the partial updated region and the image information corresponding to the non-updated region 
Regarding claim 4, Takada teaches: The image compression as claimed in claim 1 further comprising: in response to the input image corresponding to the partial updated region (FIG. 1, ¶ [0056]: The updated region detecting unit 131 compares pixel values between the frames, and detects a region where there is a change in pixel value, namely, an updated region); 
and the partial updated region not coinciding with the tile or the combination of tiles of the current frame (FIG. 1, ¶ [0060]: The retransmission candidate tile extracting unit 134 refers to the updated tile memory 123 and the tile quality memory 124, and extracts a tile which does not correspond to the updated tile); 
by the tile division generator (13), re-performing the tile division according to size of the partial updated region, so that the tile coincides with the partial updated region (FIG. 1, ¶ [0050]: The updated tile memory 123 divides a frame into tiles and, for each of the tiles as a result of the division, holds data showing whether or not a difference is detected between a previous frame and a current frame. A tile in which a difference is detected is referred to as an updated tile; ¶ [0057]: At the same time, the updated region encoding unit 132 notifies a quality parameter in encoding of the updated region to the updated tile recording unit 133); 
by the tile division generator (13), obtaining location information corresponding to a non-updated region according to location information corresponding to the partial updated region to output a partial updating signal to a decoder (FIG. 1, ¶ [0032]: a retransmission candidate tile extracting unit extracting from within a screen a tile which does not belong to the updated region in a current frame, the tile being a partial region transmitted after encoded with a quality equal to or less than a first quality; ¶ [0056]: Moreover, the updated region detecting unit 131 notifies coordinate information of the updated region to the updated region encoding unit 132 and the retransmission candidate tile extracting unit 134; ¶ [0060] The retransmission candidate tile extracting unit 134 refers to the updated tile memory 123 and the tile quality memory 124, and extracts a tile which does not correspond to the updated tile; ¶ [0063] The intra update unit 137 sequentially encodes the retransmission tiles notified by the character-likelihood-order tile extracting unit 136 with a parameter of higher quality than a predetermined quality (i.e., with an intra update quality))). 
Takada further teaches: by a encoder (132), compressing and encoding the input image corresponding to the partial updated region and the image information corresponding to the non-updated region to generate image data corresponding to a next frame (FIG.1,  ¶ [0057]: When the coordinate information of the updated region is notified by the updated region detecting unit 131, the updated region encoding unit 132 retrieves pixel data at the notified coordinates from the current frame memory 122, encodes the pixel data, and outputs the result to the code output device 14; ¶[0063]: “The intra update unit 137 sequentially encodes the retransmission tiles notified by the character-likelihood-order tile extracting unit 136 with a parameter of higher quality than a predetermined quality…”; in general the encoding unit encodes the updated regions and the intra update unit encodes the non-updated regions (see ¶ [0007])); 
and storing the image data corresponding to the next frame into the frame buffer (FIG. 1, ¶ [0059]; the updated tile recording unit 133 rewrites data of the corresponding tile stored in the updated tile memory 123 to change the tile to the updated state. Moreover, when the quality parameter of the updated tile is notified by the updated region encoding unit 132, the 
 Takada does not explicitly teach: by the decoder, accessing image information corresponding to the non-updated region from a frame buffer according to the partial updating signal.
Marchya further teaches: by the decoder, accessing image information corresponding to the non-updated region from a frame buffer according to the partial updating (Fig. 1, and Fig. 12 ¶ [0128]: processing unit 85 of display device 32 within video decoder 30 receiving both the identified updated region and the decoded video data of the current frame (600)). 
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Takada to incorporate the teachings of Marchya by including: by the decoder, accessing image information corresponding to the non-updated region from a frame buffer according to the partial updating signal in order to retrieve the signaling data and pass the signaling data to a display device and/or a frame composition device.
Regarding claim 6, Takada teaches: An image processing system (FIG. 1 is a block diagram of a video signal encoding device) comprising: a tile division generator (13) configured to: receive an input image (FIG. 1, ¶ [0045]: The signal input device 11 is a device for inputting a video signal); 
determine whether the input image corresponds to a partial updated region (FIG. 1, ¶ [0056]: The updated region detecting unit 131 compares pixel values between the frames, and detects a region where there is a change in pixel value, namely, an updated region); 
and whether the partial updated region coincides with one tile or a combination of tiles of a current frame and generate a determination result (FIG. 1,  ¶ [0056]: Moreover, the updated region detecting unit 131 notifies coordinate information of the updated region to the updated region encoding unit 132 and the retransmission candidate tile extracting unit 134; ¶ [0057]: Moreover, the updated region encoding unit 132 finds a tile which overlaps the updated region; ¶ [0060]: The retransmission candidate tile extracting unit 134 refers to the updated tile memory 123 and the tile quality memory 124, and extracts a tile which does not correspond to the updated tile); 
and determine whether to re-perform tile division according to the determination result (FIG. 1, ¶ [0050]: The updated tile memory 123 divides a frame into tiles and, for each of the tiles as a result of the division, holds data showing whether or not a difference is detected between a previous frame and a current frame. A tile in which a difference is detected is referred to as an updated tile; ¶ [0060] The retransmission candidate tile extracting unit 134 refers to the updated tile memory 123 and the tile quality memory 124, and extracts a tile which does not correspond to the updated tile; ¶ [0063] The intra update unit 137 sequentially encodes the retransmission tiles notified by the character-likelihood-order tile extracting unit 136 with a parameter of higher quality than a predetermined quality (i.e., with an intra update quality)); 
an encoder (132) configured to compress and encode one portion of the current frame according to the determination result (¶ [0057]: When the coordinate information of the updated region is notified by the updated region detecting unit 131, the updated region encoding unit 132 retrieves pixel data at the notified coordinates from the current frame memory 122, encodes the pixel data); 
a frame buffer (123) configured to store the input image and the current frame (Fig (1), ¶ [0059]: the updated tile recording unit 133 rewrites data of the corresponding tile stored in the updated tile memory 123 to change the tile to the updated state). 
Takada does not explicitly teach: and a decoder configured to decode the current frame.
Marchya further teaches: and a decoder configured to decode the current frame (Fig. 3, ¶ [0041]: video decoder 30 may decode encoded frames). 
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Takada to incorporate the teachings of Marchya by including: and a decoder configured to decode the current frame in order to retrieve the signaling data and pass the signaling data to a display device and/or a frame composition device.
Regarding claim 7, Takada in view Marchya teaches: The image processing system as claimed in claim 6, Takada further teaches: wherein in response to the input image corresponding to the partial updated region and the partial updated region coinciding with the tile or the combination of tiles of the current frame (FIG. 1, ¶ [0056]: The updated region detecting unit 131 compares pixel values between the frames, and detects a region where there is a change in pixel value, namely, an updated region. ¶ [0057]: Moreover, the updated region encoding unit 132 finds a tile which overlaps the updated region, and notifies the coordinates of the tile to the updated tile recording unit 133); 
the encoder further compresses and encodes the input image corresponding to the partial updated region to generate image data corresponding to the partial updated region (FIG.1, ¶ [0057]: When the coordinate information of the updated region is notified by the updated region detecting unit 131, the updated region encoding unit 132 retrieves pixel data at the notified coordinates from the current frame memory 122, encodes the pixel data, and outputs the result to the code output device 14); 
and stores the image data corresponding to the partial updated region into the frame buffer (Fig (1), ¶ [0059]: the updated tile recording unit 133 rewrites data of the corresponding tile stored in the updated tile memory 123 to change the tile to the updated state).
Regarding claim 8, Takada in view of Marchya teaches all the limitations of claim 7 above, Takada further teaches: The image processing system as claimed in claim 7, wherein the tile division generator (13) further obtains location information corresponding to a non-updated region according to location information corresponding to the partial updated region to output a partial updating signal to the decoder (FIG. 1, ¶ [0032]: a retransmission candidate tile extracting unit extracting from within a screen a tile which does not belong to the updated region in a current frame, the tile being a partial region transmitted after encoded with a quality equal to or less than a first quality; ¶ [0056]: Moreover, the updated region detecting unit 131 notifies coordinate information of the updated region to the updated region encoding unit 132 and the retransmission candidate tile extracting unit 134; ¶ [0060]: The extracted tile is notified as a retransmission candidate tile to the character likelihood estimating unit 135). 
Takada does not explicitly teach: the decoder further accesses image information corresponding to the non-updated region from the frame buffer according to the partial updating signal and stores the image information corresponding to the non-updated region into the frame buffer, and the decoder outputs a next frame according to the image data corresponding to the partial updated region and the image information corresponding to the non-updated region.
Marchya further teaches: the decoder (30) further accesses image information corresponding to the non-updated region from the frame buffer (82) according to the partial updating signal (Fig. 1, and Fig. 12 ¶ [0128]: processing unit 85 of display device 32 within video decoder 30 receiving both the identified updated region and the decoded video data of the current frame (600)); 
and stores the image information corresponding to the non-updated region into the frame buffer (Fig. 12, ¶ [0128]: “…and storing the updated region in buffer 86 (602). Display processing unit 88 then receives the stored updated region and decoded video data (604), and updates decoded video data of the current frame corresponding to the updated region (606) and does not update decoded video data of the current frame not corresponding to the updated region”); 
and the decoder outputs a next frame according to the image data corresponding to the partial updated region and the image information corresponding to the non-updated region (FIG. 12 ¶ [00128]: Display processing unit 88 then displays both the updated decoded video data of the current frame corresponding to the updated region, and decoded video data of the current frame corresponding to a region of the frame that is not updated (610)). 
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Takada to incorporate the teachings of Marchya by including: the decoder further accesses image information corresponding to the non-updated region from the frame buffer according to the partial updating signal and stores the image information corresponding to the non-updated region into the frame buffer, and the decoder outputs a next frame according to the image data 
Regarding claim 9, Takada in view of Marchya teaches all the limitations of claim 6 above, Takada further teaches: The image processing system as claimed in claim 6, wherein: in response to the input image corresponding to the partial updated region (FIG. 1, ¶ [0056]: The updated region detecting unit 131 compares pixel values between the frames, and detects a region where there is a change in pixel value, namely, an updated region); 
and the partial updated region not coinciding with the tile or the combination of tiles of the current frame (FIG. 1, ¶ [0060]: The retransmission candidate tile extracting unit 134 refers to the updated tile memory 123 and the tile quality memory 124, and extracts a tile which does not correspond to the updated tile); 
the tile division generator re-performs the tile division according to size of the partial updated region, so that the tile coincides with the partial updated region (FIG. 1, ¶ [0050]: the updated tile memory 123 divides a frame into tiles and, for each of the tiles as a result of the division, holds data showing whether or not a difference is detected between a previous frame and a current frame. A tile in which a difference is detected is referred to as an updated tile; ¶ [0057]: At the same time, the updated region encoding unit 132 notifies a quality parameter in encoding of the updated region to the updated tile recording unit 133; ¶ [0060] The retransmission candidate tile extracting unit 134 refers to the updated tile memory 123 and the tile quality memory 124, and extracts a tile which does not correspond to the updated tile; ¶ [0063] The intra update unit 137 sequentially encodes the retransmission tiles notified by the character-likelihood-order tile extracting unit 136 with a parameter of higher quality than a predetermined quality (i.e., with an intra update quality)); 
the tile division generator (13) obtains location information corresponding to a non- updated region according to location information corresponding to the partial updated region to output a partial updating signal to the decoder (FIG. 1, ¶ [0032]: a retransmission candidate tile extracting unit extracting from within a screen a tile which does not belong to the updated region in a current frame, the tile being a partial region transmitted after encoded with a quality equal to or less than a first quality; ¶ [0056]: Moreover, the updated region detecting unit 131 notifies coordinate information of the updated region to the updated region encoding unit 132 and the retransmission candidate tile extracting unit 134; ¶ [0060]: The extracted tile is notified as a retransmission candidate tile to the character likelihood estimating unit 135). 
Takada further teaches: and the encoder compresses and encodes the input image corresponding to the partial updated region and the image information corresponding to the non- updated region to generate image data corresponding to a next frame (FIG.1,  ¶ [0057]: “When the coordinate information of the updated region is notified by the updated region detecting unit 131, the updated region encoding unit 132 retrieves pixel data at the notified coordinates from the current frame memory 122, encodes the pixel data, and outputs the result to the code output device 14…”; ¶ [0063]: “The intra update unit 137 sequentially encodes the retransmission tiles notified by the character-likelihood-order tile extracting unit 136 with a parameter of higher quality than a predetermined quality…”; in general the encoding encodes the updated regions and the intra update unit encodes the non-updated regions (see ¶ [0007])); 
and further stores the image data corresponding to the next frame into the frame buffer (FIG. 1, ¶ [0059]; the updated tile recording unit 133 rewrites data of the corresponding tile stored in the updated tile memory 123 to change the tile to the updated state. Moreover, when the quality parameter of the updated tile is notified by the updated region encoding unit 132, the updated tile recording unit 133 writes the notified quality parameter as the quality value of the corresponding tile stored in the tile quality memory 124). 
Takada does not explicitly teach: the decoder accesses image information corresponding to the non-updated region from the frame buffer according to the partial updating signal.
Marchya further teaches: the decoder accesses image information corresponding to the non-updated region from the frame buffer according to the partial updating signal (Fig. 1, and Fig. 12 ¶ [0128]: processing unit 85 of display device 32 within video decoder 30 receiving both the identified updated region and the decoded video data of the current frame (600)).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Takada to incorporate the teachings of Marchya by including: the decoder accesses image information corresponding to the non-updated region from the frame buffer according to the partial updating signal in order to retrieve the signaling data and pass the signaling data to a display device and/or a frame composition device.
Regarding claim 10, Takada in view of Marchya teaches: The image processing system as claimed in claim 6, Takada further discloses wherein in response to the input image corresponding to a complete image (¶ [0004]: “…According to this first related technique, in a 
the tile division generator further sets size of the tile to be the same as size of the complete image (FIG. 1 ¶ [0059]: “Upon notification of the coordinate information of the updated tile by the updated region encoding unit 132, the updated tile recording unit 133 rewrites data of the corresponding tile stored in the updated tile memory 123 to change the tile to the updated state…”; when the updated region is a whole frame, the new tile would be same size as the image); 
and the encoder compresses and encodes the complete image to obtain image data corresponding to a next frame (FIG.1, ¶ [0057]: When the coordinate information of the updated region is notified by the updated region detecting unit 131, the updated region encoding unit 132 retrieves pixel data at the notified coordinates from the current frame memory 122, encodes the pixel data, and outputs the result to the code output device 14); 
and further stores the image data corresponding to a next frame into the frame buffer (Fig (1), ¶ [0059]: the updated tile recording unit 133 rewrites data of the corresponding tile stored in the updated tile memory 123 to change the tile to the updated state).
Response to Arguments
Applicant's arguments filed 01/15/2021 have been fully considered but they are not persuasive. 
Regarding claim 1, applicant argues that “Takada [(PG-Pub. US 20150249824)] divides a frame into several tiles, detects an updated region, finds a tile, which overlaps the updated 
The examiner respectfully disagrees for the following reasons:
Takada teaches (FIG. 1, ¶ [0050]: The updated tile memory 123 divides a frame into tiles and, for each of the tiles as a result of the division, holds data showing whether or not a difference is detected between a previous frame and a current frame. A tile in which a difference is detected is referred to as an updated tile; ¶ [0057]: When the coordinate information of the updated region is notified by the updated region detecting unit 131, the updated region encoding unit 132 retrieves pixel data at the notified coordinates from the current frame memory 122, encodes the pixel data; ¶ [0060] The retransmission candidate tile extracting unit 134 refers to the updated tile memory 123 and the tile quality memory 124, and extracts a tile which does not correspond to the updated tile; ¶ [0063] The intra update unit 137 sequentially encodes the retransmission tiles notified by the character-likelihood-order tile extracting unit 136 with a parameter of higher quality than a predetermined quality (i.e., with an intra update quality)) ¶ [0060] The retransmission candidate tile extracting unit 134 refers to the updated tile memory 123 and the tile quality memory 124, and extracts a tile which does not correspond to the updated tile and which has a quality equal to or less than a predetermined value (i.e., a retransmission-needed quality) from among the tiles in the screen.; and in ¶ [0063] The intra update unit 137 sequentially encodes the retransmission tiles notified by the character-likelihood-order tile extracting unit 136 with a parameter of higher quality than a predetermined quality (i.e., with an intra update quality).
These retransmission tiles are different than the tiles that overlaps with the updated regions and Takada only extracts a tile which does not correspond to the updated tile and which has a quality equal to or less than a predetermined value (equivalent to whether to re-perform tile division); therefore Takada teaches “determining whether to re-perform tile division and compressing and encoding one portion of the current frame according to the determination result” when given the broadest reasonable interpretation, which may mean encoding only a region of interest, segmentation, or important or high quality information among other things, and it’s not limited to re-perform tile division in size. In addition to that claim 1 does not disclose how the first division is being done either.
Takada also teaches in ¶ [0007] “… Consequently, even when the area of a drawing updated region of a frame varies largely, it is possible, by changing the area of a target region for intra update, to achieve a high image quality while sufficiently utilizing the surplus band. For example, with respect to a frame with no difference or a frame in which the area of a drawing updated region is small, it is possible to perform intra update through the most tiles that can be held in the surplus band. Moreover, by devising to preferentially circulate among tiles of a region encoded with low image quality or tiles having not been refreshed for a long period, it is possible to shorten a period that the low-quality tiles remain in the screen”.
Current instant application discloses in ¶ [0024] …For example, as shown in FIG. 3A, in the image corresponding to the current frame, the tile division generator 110 has divided the entire image 300 into a plurality of strips 310a-310n with the same height (as shown in FIG. 3A) and performed the compression and encoding for each strip. However, since the height of the new partial updated region is smaller than the height of the strips 310a-310n, the tile partition generator 110 further divides the strip where the partial updated region is located; ¶ [0025] …For example, as shown in FIG. 3C, the partial updated region is at the location 330b, but the width of the partial updated region is still smaller than the width of the sub-strip 320b, so the tile division generator 110 divides the sub-strip 320b into three tiles 330a-330c based on the location of the partial updated region.
Examiner proposes adding that re-performing the division includes changing the height or width of the tile as introduced in ¶¶ [0024] - [0025] of the instant pending application since Takada does not teach changing the height or width of a tile specifically when re-performing the division. However, further search and consideration will be needed.
Regarding claim 6, the limitations are drawn to similar subject matter as claim 1; therefore similar rejection applies.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASSIM MAHROUKA whose telephone number is (571)272-2945.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EDWARD F URBAN/Supervisory Patent Examiner, Art Unit 2665